Citation Nr: 9904711	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of visual fields.  

2.  Entitlement to an increased disability evaluation for 
bilateral vitreous floaters with left eye traction syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in October 1989 after 
having completed more than 20 years of active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals' (the Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

The issues of entitlement to service connection for loss of 
visual fields and an increased disability evaluation for 
bilateral vitreous floaters with left eye traction syndrome 
is addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder 
other than bilateral vitreous floaters with left eye traction 
syndrome, specifically loss of visual fields, in an 
unappealed rating decision issued in September 1991.

2.  Evidence received since the September 1991 RO decision is 
not cumulative or redundant, but is probative and so 
significant that it must be considered in order to decide the 
merits of the claim as it includes competent nexus evidence.


CONCLUSION OF LAW

Evidence received since a September 1991 rating decision 
wherein the RO denied service connection for loss of visual 
fields is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran in November 1989 submitted his initial 
application for VA compensation seeking service connection 
for various disorders including "Stress related Problems".  

The veteran's service medical records show refractive error 
of the eyes was reported on an August 1969 examination for 
enlistment and that myopic astigmatism was reported on a 1973 
ophthalmology consultation and medical examinations in 1972 
and 1977 that also report corrected defective vision.  In 
September 1979 after an eye examination found him medically 
cleared the impression was to refer him for a psychiatric 
evaluation.

The service medical records show that in mid 1981 a normal 
mental status was shown on an occasion when the veteran 
reportedly experienced a stress reaction manifested by 
gastrointestinal problems that resolved after he left 
recruiter duties.  In 1983 a complaint that he was anxious 
about work was assessed as situational stress reaction.  Left 
eye vitreous floaters were reported on optometry examination 
in late 1983.  After observation in late 1985 reported chest 
pain of noncardiac origin he was referred for stress 
management and given a diagnostic assessment of rule out 
psychological factors affecting physical condition.  



On a medical examination in early 1986 a normal psychiatric 
status and defective near and distant visual acuity were 
reported.  It was noted that the veteran was being treated in 
a stress management program.  

An eye laser examination in early 1987 confirmed floaters 
previously reported in late 1986.  A January 1988 report 
notes situational reaction.  

On an eye examination in 1989 the veteran complained of gray 
vision and floaters were again reported. 

The separation medical examination in April 1989 reported a 
normal psychiatric clinical evaluation and defective near and 
distant visual acuity.  There was no elaboration of a history 
of depression or excessive worry and no history of eye 
trouble. 

A general medical examination in early 1990 for VA 
compensation purposes reported a history of depression and 
anxiety related to life stress difficulties that had since 
resolved.  No eye or psychiatric diagnosis was reported.  

A psychiatric examination was completed in early 1990.  The 
psychiatrist reported the veteran's history of emotional 
difficulties in the service and conflict resolution.  The 
examiner opined that the veteran might have had an adjustment 
disorder in the military that completely resolved.  The 
diagnostic impression was no psychiatric disorder.  

After review of the record, the RO in May 1990 denied service 
connection for psychoneurosis on the basis that it was not 
found by the evidence of record.  The RO notified the veteran 
of the determination by letter dated in June 1990.  

Private medical reports dated in late 1990 did not mention 
any eye complaints.

In connection with the veteran's VA claim in 1991 for "eye 
damage" in service, that referred to radiation chamber 
exposure and working with high and low powered microwave 
radiating equipment and lasers, a report was received from B. 
Wolf, M.D., showing normal examination other than posterior 
vitreous detachment on the left eye and reporting a history 
of blurry vision in the left eye that started in January 
1991.  

In another contemporaneous examination report W. Kinn, M.D., 
confirmed the left eye vitreous floaters and vitreous 
detachment and reported an inconsistent constriction of both 
visual fields that was not explained by present 
ophthalmologic findings.  Dr. Kinn reported the slight 
decrease in left eye central vision could be explained on the 
basis of vitreous traction syndrome.  He opined that the 
suppression of the peripheral visual fields on a hysterical 
basis was highly suggested in light of the high inconsistency 
with a visual field screener and the inconsistent visual 
field.  A possible organic basis was suggested.  The 
diagnoses were myopic astigmatism, vitreous traction syndrome 
resulting in mild decrease in left eye vision and 
questionable visual field peripheral suppression.

In a report of contact in September 1991 a VA physician 
opined there was no medical evidence at the present time 
showing a cause and effect medical problem from microwave 
exposure, and that the electromagnetic wave length of the 
described exposures would not cause "floaters" that if 
present would be coincidental.  

The RO in 1991 granted service connection for bilateral 
vitreous floaters with left eye vitreous traction syndrome 
and assigned a 10 percent rating under Diagnostic Code 6009 
criteria.  The rating decision shows that the abnormal 
contraction of the visual field was reported as not 
consistent with any eye disease and that hysterical 
suppression of visual fields was listed as not service 
connected on the basis that it was not shown in service.  It 
was also reported that there was no basis to connect the 
vitreous floaters to claimed "environmental agents," and 
that the decision was not based on any electromagnetic or 
microwave radiation described by the veteran.  

The notice letter mailed to the veteran in October 1991 did 
not mention hysterical suppression of visual fields directly, 
but it did advise him that the claim was denied to the extent 
that it was based upon exposure to "environmental agents".  

The veteran submitted with a 1993 claim for increase in his 
disability compensation a contemporaneous report from Dr. 
Wolf that noted the veteran's visual fields in early 1993 
initially showed constriction, but after a repeat study were 
considered as probably normal although they were somewhat 
unreliable.  His best corrected visual acuity was 20/40 
bilaterally.  In mid 1993 his visual acuity was 20/50 
corrected to 20/40 bilaterally without significant change in 
refraction, and again the examination was unchanged.  The 
veteran was described as a person with some vitreal 
degeneration without significant retinal degeneration with 
decreased vision, probably normal visual fields and no 
evidence of other pathology.  Dr. Wolf opined that a 
neurologic evaluation was viewed as the next possible step to 
consider.  

The veteran wrote in his 1993 correspondence that the eye 
condition had progressed to the point that his driver's 
license had been revoked, and that the deterioration in his 
vision (to 20/60 recently) affected his self-employment and 
schooling.  

In a September 1993 report, O. Korshin, M.D., reported the 
veteran had potential visual acuity measurements of 20/25 in 
the right eye and 20/30 in the left eye, although examination 
disclosed the best corrected visual acuity being 20/40 and 
20/50 respectively.  The veteran gave slow inconsistent 
responses to finger counting in the left visual field 
supranasally and inferotemporally, otherwise the fields were 
intact to confrontation.  It was the examiner's impression 
that the veteran had myopic astigmatism, and for the right 
eye an insignificant chorioretinal scar, ill defined visual 
field defect and impaired vision for which no organic basis 
was found.  For the left eye there was vitreous detachment 
that possibly was severe enough to cause some impairment of 
vision.  The examiner opined that the potential visual acuity 
measurements indicated the veteran might be seeing better 
than his subjective refraction indicated.

In October 1993 L. Schlosstein, M.D., an internist, reported 
with respect to an examination showing the veteran had 
diplopia on upward and outward gaze bilaterally which 
improved with glasses, and diminished vision with an 
inability to read printed material.  

In a letter to the RO in late 1993 the veteran reported that 
he received treatment from Dr. Wolf for the eye problems that 
were service connected.  He also reported that he was unable 
to work during the previous summer because of impaired 
vision.   

The RO in August 1994 on the foregoing record continued the 
10 percent rating under Diagnostic Code 6079 criteria.  

The veteran submitted an October 1994 report from Dr. Wolf 
noting the veteran's history of vitreous degeneration and 
progressive visual loss over the last several years.  Dr. 
Wolf noted that his findings of posterior vitreous 
degeneration without much evidence of significant retinal 
pathology had been confirmed by another examiner.  The 
veteran had complained of progressively deteriorating central 
vision and visual field loss as evidenced in late 1994 by 
visual fields of 15-20 degrees in both eyes that was not 
completely consistent, as with this degree of visual field, 
there is severe disability present.  Tests that showed marked 
constriction were not classical for hysterical type field 
although they were not really consistent with organic 
pathology.  A consultation with a retinal consultant was 
recommended.

The veteran submitted a December 1994 letter from an 
organization offering assistance to those blinded informing 
him of his acceptance for a training program. 

In a July 1995 report, W. Bobbitt, M.D., an internist, in 
reciting the veteran's various medical problems opined that 
the veteran had a history of progressive degeneration of the 
vitreous humor of the eyes probably due to exposure to 
ionizing radiation and coherent light radiation while in 
avionics as a research technician.  He reported the veteran 
was legally blind.  



At a RO hearing in late 1995, the representative noted the 
recent medical opinion regarding radiation exposure 
(Transcript (T) 5).  The veteran recalled his avionics 
technician duties in service, that he worked with heavy 
electronic radiating equipment, and that while at an air 
force base he dismantled a system used in a radiation chamber 
and also observed laser tests (T 7-9).  

In November 1995, A. DeRamus, M.D., reporting on his recent 
examination of the veteran for VA, opined that the veteran 
had some early changes of the macula and symptoms that are 
consistent with a cone dystrophy, the acquired type and 
bilateral vitreous degeneration that should not impact his 
visual fields.  He opined that the possibility of an acquired 
cone dystrophy, though present, did not entirely explain the 
peripheral constriction of the visual field that was observed 
unless this was a mixed rod/cone dystrophy.  The veteran was 
reported to have a significant visual field loss that 
constituted legal blindness.

Additional treatment records received from Dr. Bobbitt 
mention in late 1996 a history of blindness secondary to 
radiation injury and in late 1995 past medical history of 
ionizing radiation in connection with the eyes.  Earlier in 
late 1994 he reported that the veteran's current disability 
was based upon vitreous degeneration presumably due to 
exposure to ionizing radiation and coherent light radiation 
in the service.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).


When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently ruled that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998)  In 
Colvin, the Court adopted the following rule with respect to 
the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in 
Hodge, the Board will analyze the evidence submitted in the 
case at hand according to the standard articulated in 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopeneing disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection may be granted for a disease or injury 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).


Analysis

The Board observes that the claim for service connection for 
loss of visual field was the subject of a RO decision in 
September 1991.  Without undertaking a parsing of every 
contention made by the veteran at the time and the RO's 
response, it will be sufficient to state that the decision, 
though final based on the evidence then of record regarding 
any etiology for visual field loss as reported 
contemporaneously by Dr. Kinn, may be reopened if new and 
material evidence has been submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

In determining whether new and material evidence has been 
submitted, the Board is obligated to review all evidence 
submitted since the last final disallowance on any basis 
which, in this case, is the 1991 RO decision.  Evans v. 
Brown, 9 Vet App. 273 (1996).  

After careful review of the record, the Board finds that the 
evidence received since this decision is new and material 
with respect to the claim, and that the claim for service 
connection should be reopened.  

The evidence, principally the recent medical opinion of Dr. 
Bobbitt supplemented by sworn testimony from the veteran, 
reviewed for the first time is so significant that it must be 
considered to fairly decide the merits of the claim but this 
does not necessarily mandate de novo review.  Cox v. Brown, 
5 Vet. App. 95, 98 (1993); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Fossie v. West, 12 Vet. App. 1 (1998).

The RO supplemented the record of treatment by having VA 
examination and medical opinion directed to the issue on 
appeal.  In view of the development that has been completed, 
the Board finds that the record is adequate for an informed 
determination.  In determining if reopening of the claim is 
warranted, the Board is not required to review the additional 
evidence with regard to the prior evidence of record in every 
instance.  

The new evidence must be viewed in light of the specific 
elements specified as a basis for the last final disallowance 
of the claim.  Evans, 9 Vet. App. at 284, clarifying and 
affirming Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  
The essential inquiry is, initially, whether the evidence is 
new, that is, evidence which was neither previously of record 
nor cumulative of such evidence.  Second, if new, whether it 
is probative of the issue at hand, the "issue at hand" 
being a specified basis for the last final disallowance.  If 
the first two elements are satisfied, the third element 
requires a determination of whether the added evidence by 
itself or in combination with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In September 1991 the RO, in denying service connection for 
loss of visual fields, held, in essence, that it was 
speculative to relate the disorder to service connected 
disability or any claimed exposure to radiation that the RO 
characterized as "environmental agents".  The veteran's 
letter at the time reciting his contentions clearly mentioned 
various types of radiation exposure that the RO chose to 
characterize as "environmental agents".  There was also a 
medical opinion against a nonionizing radiation etiology. 

Thus, the newly presented evidence must be probative of the 
critical elements of a current diagnosis and nexus to service 
for the disability, which requires competent or medical 
evidence.  The additional evidence confirms significant 
visual field loss supplemented by the medical opinion of Dr. 
Bobbitt which, when viewed liberally, tends to suggest a 
radiation etiology thereby suggesting a link between events 
reported to have occurred in service and the loss of visual 
field.  Dr. Bobbitt's opinion issued in 1995 appears to rely 
upon more than the veteran's history.  

There is also the veteran's sworn testimony regarding his 
exposure to radiation.  This evidence augments the record 
with evidence probative of the issue at hand regarding a 
nexus between the visual field loss and service.  The Board 
views Dr. Bobbitt's 1995 statement as competent opinion on 
the question of a radiation etiology for the veteran's loss 
of visual field.  See for example Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  There is also other medical evidence, 
Dr. Wolf's 1994 report that does not rule out an organic 
basis for the veteran's loss of visual fields. 

The recent advisory medical opinion sought after the RO 
hearing did not contradict the conclusion of Dr. Bobbitt as 
it did not include any comment on the likelihood of a 
radiation induced visual field loss.  Although it was stated 
in a supplemental statement of the case issued in July 1996 
that Dr. DeRamus did not state the veteran's eye problems 
were linked to any claimed radiation, a fair reading of the 
opinion does not support that conclusion.  Actually the 
physician made no comment for or against the claim and his 
silence may not reasonably be viewed as evidence against the 
claim.  

Therefore, the added evidence is material and the claim is 
reopened.  The claim as it is based upon direct service 
connection does include newly received evidence of such 
significance to compel its consideration.  Thus this evidence 
as it raises another possible nexus theory is viewed as 
significant and must be considered in order to decide fairly 
the merits of the claim. 


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for loss 
of visual fields, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the Board's decision finding new and material 
evidence has been submitted to reopen the claim of service 
connection for loss of visual field, the Board must return 
the claim to the RO for further consideration.  Bernard v. 
Brown, 4 Vet. App. 394 (1993).  The review now imposes a 
deferential standard rather than a required de novo review.  
Fossie, supra., interpreting Hodge v. West, supra.  Here 
however, there is the fact that service connection is being 
considered on the basis of radiation exposure, which must be 
considered de novo in light of the development required in 
such claims.  The veteran's claim as it is based upon 
occupational exposure to ionizing will require development in 
accordance with 38 C.F.R. § 3.311(a)(2)(iii).  The Board 
observes that the first requirement of § 3.311(a)(1) has been 
met, because, under the provisions of § 3.311(b)(4), the 
veteran has submitted or cited competent medical evidence 
that visual field loss may be related to exposure to ionizing 
radiation.  



As for the increased rating for the veteran's eye disability, 
that issue must be deferred pending the adjudication of the 
intertwined issue of service connection for a coexisting loss 
of visual field.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
service connection for loss of visual 
field and an increased evaluation for his 
eye disability.  The veteran should be 
asked to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for either disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources who may possess 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  

If the RO determines that such 
development has been accomplished, the 
records which have been obtained should 
be referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b).  

3.  The RO should ensure that all likely 
sources who may possess information of 
the veteran's claimed exposure to 
nonionizing radiation, specifically 
microwave or coherent light radiation 
have been contacted.  If it is determined 
that the veteran was exposed to such 
radiation, as claimed, the issue should 
be further developed to the extent deemed 
necessary to insure an informed 
determination as discussed in Rucker v. 
Brown.

4.  After the development requested above 
has been completed to the extent 
possible, and in accordance with the 
principles established in Stegall v. 
West, 11 Vet. App. 268 (1998), the RO 
should again review the claim of 
entitlement to service connection for 
loss of visual fields de novo and to the 
extent warranted, the veteran's 
entitlement to an increased rating for 
bilateral vitreous floaters with left eye 
traction syndrome. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

